Case 1:18-cv-11970-ECR-AMD Document 232 Filed 08/10/20 Page 1 of 2 PageID: 4410



                                                                 [D.I. 162]
                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



   THE HOMESOURCE, CORP.,                    Civil No. 18-11970 (ECR/AMD)

                  Plaintiff,

         v.

   RETAILER WEB SERVICES, LLC, et
   al.,

                  Defendants.



                                     ORDER

              This matter comes before the Court by way of motion filed

 by   Plaintiff   The   HomeSource    Corp.    (hereinafter,   “Plaintiff”)

 seeking to seal Docket Entries 152, 152-4, 152-5, 152-6, 152-10,

 156, 159, 159-1 and 161. (See Motion to Seal [D.I. 162], p. 2,

 Mar. 23, 2020.) The Court conducted a hearing on the record on

 August 10, 2020, with appearances as set forth on the record. The

 Court notes that Defendants Retailer Web Services, LLC, Retailer

 Web Services, II, LLC, and Nationwide Marketing Group, LLC oppose

 the motion insofar as it seeks to seal Docket Entry 152-6. For the

 reasons set forth on the record, and for good cause shown, the

 Court shall grant the motion to seal in part and deny without

 prejudice the motion to seal with respect to Docket Entry 152-6.

              Therefore, IT IS on this 10th day of August 2020,

                                       1
Case 1:18-cv-11970-ECR-AMD Document 232 Filed 08/10/20 Page 2 of 2 PageID: 4411



             ORDERED that the motion to seal [D.I. 162] shall be, and

 is hereby, GRANTED IN PART, as set forth on the record; and it is

 further

             ORDERED that the motion to seal [D.I. 162] shall be, and

 is hereby, DENIED WITHOUT PREJUDICE with respect to Docket Entry

 152-6, with Plaintiff’s right to file a motion for reconsideration,

 as set forth on the record; and it is further

             ORDERED that Docket Entry 152-6 shall remain sealed

 until the motion for reconsideration has been resolved, or in the

 event no motion for reconsideration has been filed, until the time

 to file such a motion has expired, as set forth on the record.



                                    s/ Ann Marie Donio
                                    ANN MARIE DONIO
                                    UNITED STATES MAGISTRATE JUDGE


 cc: Hon. Eduardo C. Robreno




                                      2
